DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview
Applicant elected subspecies 2A2A1 in the reply filed 9/29/22. The Examiner called Samir Khoury (Reg. No. 60174) on 10/7/22 and confirmed that Applicant also elects species 2 and subspecies 2A, 2A2, 2A2A (see attached PTO-413).
Election/Restrictions
Applicant’s election of species 2 and subspecies 2A, 2A2, 2A2A and 2A2A1 in the reply filed on 9/29/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 5-8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/22. 
Applicant did not elect claim 9. However, claim 9 will not be withdrawn because it is a generic claim.
Applicant elected claim 10. However, claim 10 is directed to a non-elected invention. Claim 10 recites “the second plate has a second through hole,” wherein the second through hole corresponds to hole 10C in at least fig. 12 (non-elected subspecies 2B). The second plate of elected subspecies 2A2A1 (fig. 8) has no second through hole. Therefore, claim 10 is directed to a non-elected species and is withdrawn from further consideration.
Claim Objections
Claim 9 is objected to because of the following informalities:  
The end of claim 9 is missing a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchitani et al. (DE 4224383 A1, hereinafter Tsuchitani).
As to claim 1, Tsuchitani teaches (fig. 14) a physical quantity sensor comprising: 
a first plate 4; and 
[AltContent: textbox (of Tsuchitani)][AltContent: textbox (P)][AltContent: arrow][AltContent: connector][AltContent: textbox (G)][AltContent: ][AltContent: textbox (D)][AltContent: ]
    PNG
    media_image1.png
    285
    436
    media_image1.png
    Greyscale

a second plate 3, 6 opposed to the first plate via a gap G (fig. 14 above), wherein a sensing area in which the gap between the first plate and the second plate changing with a physical quantity is detected based on a change of a capacitance is disposed in an area where the first plate and the second plate overlap each other in a plan view (¶40), and a distance D (fig. 14 above) from the second plate to an imaginary plane P (fig. 14 above) extending in a same plane as a surface of the first plate opposed to the second plate via the gap is longer than a distance of the gap (see fig. 14 above).
Fig. 14 of Tsuchitani does not teach that the first plate is provided with a through hole in the sensing area,
wherein the distance D is in a part of the second plate where the second plate overlaps the through hole of the first plate in the plan view.
Figs. 12a-b of Tsuchitani teach a first plate 4 with through holes 9 at the intersections of grooves 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of fig. 14 of Tsuchitani such that the first plate has through holes 9 at intersection points of grooves 7 as taught by figs. 12a-b of Tsuchitani for the benefit that damping is further reduced by reducing the effect of air collecting at the intersection points of the grooves (¶63).
Tsuchitani as modified teaches that the first plate is provided with a through hole 9 (figs. 12a-b) in the sensing area,
wherein the distance D is in a part of the second plate where the second plate overlaps the through hole of the first plate in the plan view (the distance D is measured from the bottom of groove 10 to the bottom surface of the first plate; ¶66 teaches that the locations of the grooves 7 and 10 match with each other in plan view, meaning that the through holes 9 overlap with the grooves 10 in plan view; therefore, distance D is in the claimed location).

As to claim 2, Tsuchitani teaches wherein the first plate 4 is an electrode plate (¶69), the second plate includes a stacked structure of an insulating layer 3 (¶37; additionally, ¶69 teaches the that substrates 1,3 prior to fig. 15 are insulating substrates) and an electrode layer 6, and the electrode layer is disposed on a surface opposed to the electrode plate.

As to claim 4, Tsuchitani teaches wherein the first plate 4 is the electrode plate, and the second plate includes the stacked structure, and in a part of the electrode layer 6 of the second plate overlapping the through hole 9 in the plan view, the electrode layer of the second plate has a recessed part 10 (fig. 14) on a surface opposed to the electrode plate.

As to claim 9, Tsuchitani teaches wherein denoting an opening space of the through hole 9 by S1, and an area of the recessed part 10 in the plan view by S2, S1≈S2<2×S1 true (the modified Tsuchitani teaches this relationship because figs. 12b and 14 teach that the through holes 9 and grooves 10 have about the same width as grooves 7).
Tsuchitani as modified does not teach S1≤S2. 
However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04(IV)(A)). Both the prior art device and instant invention have overlapping through holes and recessed parts, and there is no evidence of record showing that a device having the claimed relative dimensions (i.e. S1≤S2) would perform differently than the prior art device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Tsuchitani as modified such that S1≤S2 since such a modification would be a mere change in relative size of the through holes and/or recessed portions for the predictable result that damping is still successfully reduced.

As to claim 11, Tsuchitani teaches an electronic apparatus comprising: the physical quantity sensor according to claim 1; and a control section 33-35 configured to perform control based on a detection signal output from the physical quantity sensor (¶73).

Claim(s) 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 20050022598 A1, hereinafter Campbell) in view of Tsuchitani et al. (DE 4224383 A1, hereinafter Tsuchitani).
As to claim 1, Campbell teaches a physical quantity sensor 12 (¶26 teaches that figs. 2-3 show an example of accelerometer 12, which is also an illustrative example of the remaining accelerometers 15, 17) comprising: 
a first plate 30 (¶32 teaches that the first plate moves in response to acceleration); and 
a second plate 32 (¶32 teaches that the second plate 32 is a fixed plate) opposed to the first plate via a gap d (fig. 2, ¶30), wherein a sensing area in which the gap between the first plate and the second plate changing with a physical quantity is detected based on a change of a capacitance is disposed in an area where the first plate and the second plate overlap each other in a plan view (¶32).
Campbell does not teach wherein the first plate is provided with a through hole in the sensing area, and in a part of the second plate where the second plate overlaps the through hole of the first plate in the plan view, a distance from the second plate to an imaginary plane extending in a same plane as a surface of the first plate opposed to the second plate via the gap is longer than a distance of the gap.
Tsuchitani teaches (fig. 14) a physical quantity sensor comprising: 
a first plate 4; and 
a second plate 3, 6 opposed to the first plate via a gap G (fig. 14 above), wherein a sensing area in which the gap between the first plate and the second plate changing with a physical quantity is detected based on a change of a capacitance is disposed in an area where the first plate and the second plate overlap each other in a plan view (¶40), and a distance D (fig. 14 above) from the second plate to an imaginary plane P (fig. 14 above) extending in a same plane as a surface of the first plate opposed to the second plate via the gap is longer than a distance of the gap (see fig. 14 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Campbell to use the accelerometer of Tsuchitani for the benefit of improved responsiveness due to the grooves for reducing damping (¶66, Tsuchitani).
Campbell as modified in view of Fig. 14 of Tsuchitani does not teach that the first plate is provided with a through hole in the sensing area,
wherein the distance D is in a part of the second plate where the second plate overlaps the through hole of the first plate in the plan view.
Figs. 12a-b of Tsuchitani teach a first plate 4 with through holes 9 at the intersections of grooves 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Campbell as modified such that the first plate has through holes at intersection points of the grooves as taught by figs. 12a-b of Tsuchitani for the benefit that damping is further reduced by reducing the effect of air collecting at the intersection points of the grooves (¶63, Tsuchitani).
Campbell as modified teaches that the first plate is provided with a through hole 9 (figs. 12a-b of Tsuchitani) in the sensing area,
wherein the distance D (Tsuchitani) is in a part of the second plate where the second plate overlaps the through hole of the first plate in the plan view (in Tsuchitani, the distance D is measured from the bottom of groove 10 to the bottom surface of the first plate; ¶66 of Tsuchitani teaches that the locations of the grooves 7 and 10 match with each other in plan view, meaning that the through holes 9 overlap with the grooves 10 in plan view; therefore, distance D of Tsuchitani is in the claimed location).

As to claim 12, Campbell as modified teaches a vehicle (missile - ¶18) comprising: 
the physical quantity sensor according to claim 1; and 
an attitude control section “attitude controller” (¶55, ¶60; see steps 108, 110 in fig. 4) configured to perform control of an attitude based on a detection signal output from the physical quantity sensor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 07191056 A teaches recesses in a substrate to reduce damping
US 5488864 A teaches through holes in a proof mass to reduce damping
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                         

/JILL E CULLER/           Primary Examiner, Art Unit 2853